Judgment and order of the Onondaga County Court and judgment and order of the Syracuse Municipal Court reversed on the law and facts and a new trial granted in the Syracuse Municipal Court, with costs in all courts to appellant to abide the event, on the ground that the finding of the jury that an oral contract was entered into is against the weight of evidence. All concur, except Taylor, P. J., and Yaughan, J., who dissent as to granting a new trial and vote for dismissal of the complaint. (The judgment affirms a judgment *969of the Syracuse Municipal Court in favor of plaintiff! in an action under lease of realty. The order denies defendant’s motion for a new trial.) Present —
Taylor, P. J., McCurn, Larkin, Vaughan and Kimball, JJ.